Citation Nr: 1715687	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a shoulder disorder.

4.  Entitlement to service connection for a gastrointestinal (GI) disorder.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to December 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral plantar fasciitis is not currently manifest, was not manifest during service, and is not related to service.

2.  Bilateral pes planus was not manifest during service and is not otherwise related to service.

3.  A shoulder disorder was not manifest during service and is not otherwise related to service; shoulder arthritis was not manifest within one year of separation from service.

4.  A GI disorder was not manifest during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  A shoulder disorder was not incurred in or aggravated during service, nor may shoulder arthritis be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  A GI disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

      A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed this claim using a VA Form 21-526EZ for fully developed claims (FDC).  Under the framework for a FDC, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, for these claims the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify.

      B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's VA treatment records with the claims file.  The Veteran's service treatment records and service personnel records were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO sought and obtained records from the Records from the Office of the Surgeon General (SGO).  No other relevant records have been identified and are outstanding.  The Veteran reported in April 2015 that he had no additional evidence to submit.  The Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Here, VA was not obligated to obtain a medical opinion concerning the claims.  As to plantar fasciitis, there is no competent and credible evidence of a current diagnosis, nor is there any objective evidence of in-service manifestations or incurrence.  Post service records are silent for a diagnosis of the disability, SGO reflect no complaints of associated symptoms or a diagnosis of the condition, and plantar fasciitis has been affirmatively noted as not present on multiple VA podiatry treatment records dated from January 2014 through October 2015.  As there is no evidence of a current disability or in-service incurrence, a medical opinion was not required as to this issue.  

As to shoulder disability, GI disorder and pes planus, while there is competent evidence of current disability or persistent or recurrent symptoms of a disability dating from 2014 and 2015, there is no objective evidence of in-service manifestations or incurrence of these conditions.  In his January 2014 claim, the Veteran contended that he injured his shoulder while serving in Germany but provided no information on the time, circumstances, and treatment received for the injury.  He also reported that he was exposed to unspecified chemicals while cleaning a damaged ammunition bunker.  SGO and Post service treatment records show treatment for one unrelated urinary disorder but are silent for manifestations or diagnoses of the claimed conditions until over 50 years following service.  The Veteran has indicated in 2014 and 2015 treatment records that his shoulder pain dates to around 1990.  He reported in an August 1996 VA pension application that arthritis in the right shoulder began in July 1993, and that he had no in-service or civilian treatment prior to that time.  Pes planus was not present in July 2014 and January 2015 VA podiatry consultations, and was first noted in an October 2015 consult.  GI problems, hiatal hernia and stomach hernia, were noted initially in an October 2014 VA assessment for weight loss.  There is no indication that these disabilities or symptoms may be associated with the Veteran's service.  Accordingly, a medical opinion is not required as to any of these issues under 38 C.F.R. § 3.159 (c)(4).

Since VA has obtained all relevant identified records and did not provide medical examinations because such were found not necessary, the duty to assist in this case is satisfied.

II.  Service Connection Claims

      A.  Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

      B.  Bilateral Plantar Fasciitis

The Veteran contends that he is entitled to service connection for bilateral plantar fasciitis.  While the Veteran is competent to report foot pain, as that is a lay-observable symptom, he is not competent to diagnose himself with bilateral plantar fasciitis or attribute his foot pain to that specific pathology, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.

The medical evidence of record is completely devoid of any diagnosis of bilateral plantar fasciitis following the Veteran's separation from service.  While there are repeated notations of multiple other foot problems, such as hallux valgus, hammertoes with distal cavus, diabetic neuropathy, and onychauxis dated in VA podiatry records dated from July 2014 through 2015, and pes planus as of October 2015, these notations are made during examinations which specifically and repeatedly indicate bilateral plantar fasciitis is not present.  As such, there is no competent and credible evidence of a current disability.  Brammer, 3 Vet. App. at 225.

In short, there is no competent and credible evidence of record of a current diagnosis of bilateral plantar fasciitis, that it incurred or manifested in-service, or that it is related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

      C.  Bilateral Pes Planus

The Board concedes that the Veteran has current bilateral pes planus first diagnosed in an October 2015 VA podiatry consultation report.  It notes, however, that two earlier VA podiatry consultations, dated in July 2014 and January 2015, reflect that pes planus was specifically noted to be not present.  Other foot problems were diagnosed, to include hallux valgus, hammertoes with distal cavus and onychauxis.  Prior to that, the medical evidence of record is completely devoid of any diagnosis of pes planus.  

Additionally, no medical opinion evidence has been submitted indicating there is a nexus between the Veteran's bilateral pes planus, first noted some 55 years following service, and his period of active service.  

Thus, it is uncontroverted that bilateral pes planus initially manifested many years following service.  The January 2015 VA treatment record provides documentation of a lack of disability at least through that date, with the initial diagnosis in October 2015.  The Board emphasizes the multi-year gap between discharge from active duty service (1959) and evidence of disability in approximately 2015.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim.)

While the Veteran is competent to give evidence about what he or she has experienced or observed, and, under certain circumstances, is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional, the Veteran has not specifically or even generally asserted that pes planus was present in service or for years following service, and the evidence does not suggest otherwise.  Any implied assertions are inconsistent with the negative record and warrant much less probative weight.  

In short, there is no competent and credible evidence of record that current bilateral pes planus was incurred or manifested in-service, or that it is related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

      D.  Shoulder Injury

The Board concedes that the Veteran has a current condition characterized by shoulder pain.  The VA treatment records in 2014 and 2015 note bilateral shoulder pain, reportedly present for over 20 years, treated with Motrin, and dating to 1990.  The Veteran reported in his August 1996 VA pension application that he had arthritis in the right shoulder since July 1993.  He also noted in that application that he had not received treatment in service for the condition, nor had he been treated by private sources.  The medical evidence is otherwise completely devoid of any diagnosis of shoulder disability.  

No medical opinion evidence has been submitted indicating there is a nexus between the Veteran's bilateral shoulder condition manifested by pain, reportedly first present over 30 years following service, and his period of active service.  

Thus, it is uncontroverted that a bilateral shoulder condition characterized by pain initially manifested many years following service.  The VA treatment records coupled with the Veteran's report on his August 1996 pension claim provide documentation of a lack of disability at least prior to 1990, with the initial treatment in the record dating to January 2014.  The Board again emphasizes the multi-year gap between discharge from active duty service (1959) and evidence of disability in approximately 2014, and claimed by the Veteran to date not prior to 1990.  See Maxson v. Gober, 230 F.3d 1330 at 1333.  

Again, while the Veteran is not competent to opine as to a relationship between his current shoulder pain and the incidents in service, because such requires medical expertise, he is competent to give evidence about what he has experienced or observed with regard to his shoulders.  The Board notes his assertions that he hurt his shoulder(s) while working with heavy mortar artillery in Germany.  See, e.g., Veteran's January 2015 NA 13055 Request for Information Needed to Reconstruct Medical Data.  However, to the extent that he urges he has had shoulder disability since service, these assertions are inconsistent with the negative record and his statements made both for VA treatment purposes and in his prior pension application.  The assertions warrant much less probative weight.  

In short, there is no competent and credible evidence of record that a current shoulder disorder was incurred or manifested in service, that shoulder arthritis was present within the first post-service year or that a shoulder disorder is related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

      E.  GI Disorder

The Veteran has a current GI disorder first noted in October 2014.  At that time, he was being seen at VA primary care for a follow up regarding weight loss.  Diagnostic testing showed multiple medical findings, one of which was a large hiatal hernia and small herniated stomach.  Later findings include an impression of nonspecific nonobstructive bowel gas pattern in August 2015.   Prior to these VA treatment records, the medical evidence of record is completely devoid of any finding or diagnosis of GI disorder.  

Additionally, no medical opinion evidence has been submitted indicating there is a nexus between the Veteran's bilateral GI disorder, first noted some 55 years following service, and his period of active service.  

Thus, it is uncontroverted that a current GI disorder initially manifested many years following service.  The Board again emphasizes the multi-year gap between discharge from active duty service (1959) and evidence of disability in approximately 2014.  See Maxson v. Gober, 230 F.3d 1330 at 1333.  

While the Veteran is not competent to opine as to a relationship between his current GI problems and the incidents in service, he is competent to give evidence about what he has experienced or observed with regard to his stomach and GI pain in general.  The Veteran has not specifically or even generally asserted that GI problems were present in service or for years following service, and the evidence does not suggest otherwise.  To the extent that he urges he has had GI disability since service or that it was caused by exposure to unspecified chemicals, these assertions are inconsistent with the negative record and warrant much less probative weight.

In short, there is no competent and credible evidence of record that a current GI disorder was incurred or manifested in service or is otherwise related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.   

	F.  Conclusion

Although it has been carefully considered in this case involving lost records, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  As noted, the evidence preponderates against each of these claims.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral plantar fasciitis is denied.

Service connection for bilateral pes planus is denied.

Service connection for shoulder injury is denied.

Service connection for a gastrointestinal disorder is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


